Citation Nr: 1229959	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant did not have service that makes him eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.


In his July 2010 substantive appeal, the Veteran requested a hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in May 2012, the RO informed the Veteran of a Board hearing scheduled in July 2012.  He then failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.203 (2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant alleges qualifying service as a member of a recognized guerilla force from August 1943 to 1945, when he was honorably discharged.

Under the enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and

(2) the document contains needed information as to length, time, and character of service; and

(3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

38 C.F.R. § 3.203(a) (2011).  Despite the foregoing, however, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.

In August 2009, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Thereafter, the Veteran submitted various documents in support of his claim.  These included an appointment letter from the Headquarters San Isidro Sector USAFFE Luzon Guerrilla Forces In the Field dated August 1943, identification cards from the Headquarters Sixth Army Philippine Army and Guerilla Units dated June 1945, Processing and Identification Slip from the Headquarters 3rd Replacement Battalion Philippine Army APO 75 dated August 1945, Voucher No. TG 2946-7 from the Headquarters Army of the Philippines dated November 1947, RADI 201 Form from the Armed Forces of the Philippines dated December 1954, affidavit from R.P and I.A. dated June 1958, Order of Payment from the Veterans Claims Settlement Staff dated March 1972, and letters from the Government Service Insurance System dated May 1979.

Significantly, the appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  In short, the documents that were submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department; rather, they are documents from the Philippine government.  As such, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

Indeed, based upon the information provided by the appellant, the RO again requested verification from the service department and included the documents listed above with the request.  Once again, in December 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Indeed, the appellant merely asserted that he was a member of a guerrilla unit of the Commonwealth Army.  In any event, the proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Moreover, recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Indeed, the Board finds probative that the NPRC was provided with the units of assignment reflected in the documents submitted by the appellant in support of his claim and, yet, certified (twice) that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Despite the appellant's assertions and the documents submitted in support of his claim, the verification from the NPRC is binding on VA and VA has no authority to change or amend the finding.  See Duro, supra.

Based upon the foregoing, the Board finds the appellant did not serve as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces and thus, the appellant may not be considered a "veteran" for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, the appellant's claim must be denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).





ORDER

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


